DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114 After Allowance
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.

Response to Arguments
 	The Applicant’s after allowance amendments comprising the addition of new claims 21-29 have been carefully considered, and are allowable as they merely repeat subject matter from other dependent claims.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1, 2, and 4-29 are allowed.
prior art fails to teach or suggest “wherein an energy level of a valence band corresponding to the barrier region . . . is able to migrate across the barrier region into the contact region” (claims 1 and 16).
		As to claims 1 and 16, Ting et al. (U.S. Patent Publication No. 2012/0145996 A1), hereafter “Ting”, is the closest prior art.  Ting teaches an absorber region 2 comprising a first semiconductor material (InAs); a barrier region 3 is a superlattice comprising first semiconductor material (InAs) and second semiconductor material (AlSb); a contact region (upper 6 layer) another superlattice comprising the first semiconductor material (InAs) and second semiconductor material (AlSb), wherein the second semiconductor material is lattice matched to the first semiconductor material (FIG. 3).  In FIG. 13 and FIG. 19, Ting teaches an energy level of a valence band corresponding to the barrier region greater than an energy level of a valence band corresponding to the absorber region (absorber 1) but it is unclear if a positive charge carrier (hole) is able to migrate across the barrier region into the contact region as the contact region valence band is not depicted.  It is likely the positive charge carrier can do so but not necessarily the case.
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829